Citation Nr: 0020791	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
November 1962.  He received the Purple Heart Medal for wounds 
received as a result of enemy action in Belgium in January 
1945.  The veteran died in January 1998, and is survived by 
the appellant, his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the appellant's claim 
for service connection for the cause of the veteran's death.  


REMAND

The Board notes that service connection for death caused by 
cancer which is claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways: First, certain forms of cancer will be 
presumptively service-connected under the provisions of 38 
U.S.C.A. § 1112(c); second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service-
connected, provided that certain conditions specified in that 
regulation are met; and, third, direct service connection can 
be established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir.1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996).  

A certificate of death indicates that this veteran died in 
January 1998 as an immediate cause of hepatic failure, due to 
hepatic/metastatic cancer.  His widow now asserts that the 
veteran was exposed to a significant amount of radiation 
while stationed at the United States Army's Hanford Nuclear 
Site at Camp Hanford, Washington, in the 1950's, and that 
service connection is warranted for the cause of his death 
pursuant to 38 C.F.R. § 3.311 (1999).  The veteran's service 
personnel records show that the veteran was indeed stationed 
at Hanford Nuclear Site in Washington from September 1951 to 
November 1952, and from December 1955 to June 1957, where he 
performed the primary duty of Fire Control Chief.  The 
appellant also asserts that the veteran may have been exposed 
to radiation at other times, including during his in-service 
duties as a radar technician and possible exposure during a 
series of radiation treatments in 1949 following a radical 
mastoidectomy.  (Service-connection was later established, 
and in effect at the time of the veteran's death, for 
bilateral deafness, status post radical mastoidectomy, as 
well as paralysis, right facial nerve).  

In support of her claim, she submits a November 1998 private 
medical statement of S.D.R., D.O., who indicates that she 
treated the veteran a few months before his death, that the 
veteran's metastatic liver cancer was first discovered on 
hospital admission in approximately November 1997, that he 
was found to have a very large lymph node consistent with 
metastatic disease, and that it is uncertain whether the 
veteran's liver cancer was primary or secondary to another 
site.  However, she also indicates that any military history 
of extensive radiation exposure over numerous years 
"certainly could be the cause of the [veteran]'s cancer and 
ultimate death from said cancer."  The appellant also 
submitted a copy of a research publication of the Hanford 
Health Information Network, On-Site Exposures of Certain 
Groups of People Who Worked on the Hanford Site, Spring 1998, 
which details the unique expose to on-site radiation of 
military personnel stationed at Camp Hanford from 1944 to 
1951 and from 1952 to 1954.  

The Board emphasizes that while the RO denied the claim on 
appeal as not well-grounded, 38 C.F.R. § 3.311(b)(2)(vi) 
recognizes liver cancer as a "radiogenic disease."  
Moreover, the Board notes that during the pendency of this 
appeal, effective September 24, 1998, 38 C.F.R. § 3.311(b)(2) 
was amended to add prostate cancer and "any other cancer" to 
the list of radiogenic diseases.  See 63 Fed. Reg. 50,993-
50,995 (1998).  Therefore, the veteran's fatal metastatic 
liver cancer clearly qualifies as a radiogenic disease under 
the amended regulation.  

Given the above, certain initial and necessary development 
must be completed, as required by existing regulation, prior 
to any determination as to whether the appellant's claim is 
well-grounded.  In the instant case, the evidentiary 
development necessary to determine whether the veteran was 
exposed to any ionizing radiation while in service has not 
been initiated at the RO.  While the RO made a request for a 
copy of the veteran's DD Form 1141, this request was directed 
solely to the National Personnel Records Center (NPRC 
herein).  While the NPRC informed the RO that no such form 
was on file, this does not end the appropriate developmental 
inquiry mandated by current regulation.  In accordance with 
38 C.F.R. § 3.311 (a)(1) and (a)(2), the RO should direct a 
request for a copy of the veteran's DD Form 1141, Record of 
Occupation Exposure to Ionizing Radiation, and any other 
radiation dose information regarding the veteran, from the 
Department of Defense Threat Reduction Agency (DTRA) 
(Formerly Defense Special Weapons Agency (DSWA) and formerly 
known as the Defense Nuclear Agency (DNA)), and any other 
appropriate sources within the U.S. Department of Defense 
(DoD) and Department of the Army (Army), including the 
Surgeon General of the Army, the U.S. Army Ionizing Radiation 
Dosimetry Center, as well as military officials at the 
Hanford Nuclear Site at Camp Hanford, Washington, if 
necessary.  

Upon the completion of the above, a radiation dose estimate 
must be obtained.  In all cases in which it is established 
that a radiogenic disease first became manifest after service 
and after any applicable presumptive period-in this case 5 
or more years, and it is contended that the disease resulted 
from exposure to ionizing radiation in service, an estimate 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1), (b)(2), (b)(4) (1999).  
While the RO obtained copies of the veteran's service 
personnel records, regulations require that these records be 
forwarded to the VA Under Secretary for Health, who is 
responsible for preparation of a dose estimate.  See 38 
C.F.R. § 3.311(a)(2)(iii).  

The Board also notes that additional VA treatment records may 
exist which have not been obtained.  The appellant makes 
reference to a physician at the VA Hospital located in 
Temple, Texas, who reportedly told her that either the 
veteran's in-service and service-connected ear surgery could 
have caused his later cancer, or that in-service x-ray 
therapy for his service-connected mastoidectomy increased his 
risk of later cancer.  The appellant also makes reference to 
a 1996 bone marrow test.  These records are not on file, and 
the existing VA treatment records for the veteran are dated 
no later than October 1997.  Accordingly, requests for copies 
of any additional VA treatment records should be made, after 
contacting the appellant for clarification as to any 
additional sources of pertinent VA treatment records.  

Finally, the Board notes that in late February 1998, after 
receipt of her initial claim for burial benefits (which the 
RO accepted as a claim for service connection for the cause 
of the veteran's death), the appellant additionally filed 
claims for DIC and death pension.  Accordingly, the RO must 
consider whether the appellant is eligible for DIC under 
38 U.S.C.A. § 1318(b) and death pension benefits in 
conjunction with her claim for service connection for the 
cause of the veteran's death.  See Harvey v. Brown, 6 Vet. 
App. 390 (1994), 6 Vet. App. 390 (1994); Isenhart v. 
Derwinski, 3 Vet. App. 177 (1992).  

In view of the above, the Board must request additional 
development of the issue certified on appeal to ensure 
compliance with the regulatory procedures applicable to the 
appellant's claim.  Action on the additional claims under 
38 U.S.C.A. § 1318(b) and for death pension must also be 
taken.  Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should appropriately contact 
the appellant and request that she submit 
the names, addresses and approximate 
dates of treatment by all medical care 
providers (both VA and non-VA) who 
treated the veteran for liver cancer 
prior to his death in January 1998.  
After securing the necessary release(s), 
the RO should obtain copies of any 
additional records.  

The RO should directly request and obtain 
copies of any outstanding VA hospital or 
out-patient treatment records, including 
from the VA Medical Center located at 
Temple, Texas, dated from October 1997 
through January 1998.  

2.  The RO should contact and request a 
copy of the veteran's DD Form 1141, 
Record of Occupation Exposure to Ionizing 
Radiation, as well as any other radiation 
dose information regarding the veteran, 
from DTRA (Formerly DSWA and DNA), as 
well as any and all other appropriate 
sources, including DoD, the Army, the 
Surgeon General of the Army, the U.S. 
Army Ionizing Radiation Dosimetry Center, 
and NPRC.  If all of the above sources 
prove negative, then Army officials at 
Hanford Nuclear Site at Camp Hanford, 
Washington, should be contacted.  A copy 
of the veteran's service personnel 
records should accompany the request(s).  
All potential sources of the requested 
information should be contacted, any 
additional development indicated should 
be undertaken, and the information 
received should be associated with the 
veteran's file.  

The RO should also request that these 
sources provide as much information as 
possible about the veteran's occupational 
exposure to ionizing radiation during 
service, including radiation dose 
information that specifically takes into 
account his widow's allegations, 
including that the veteran was exposed to 
radiation while stationed at Camp 
Hanford, Washington, from September 1951 
to November 1952, and from December 1955 
to June 1957, as well as from x-ray 
therapy received subsequent to a 1949 
mastoidectomy.  

3.  Any information obtained from the 
above sources, along with any other 
available service personnel records, 
should be forwarded to the VA Under 
Secretary for Health for preparation of a 
radiation dose estimate for the veteran, 
to the extent feasible, based on 
available methodologies under 38 C.F.R. § 
3.311(a)(2)(iii).  

4.  Then, if it is determined that the 
veteran was exposed to ionizing radiation 
in service, the RO should proceed with 
further action in accordance with 38 
C.F.R. § 3.311.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and is responsive to the 
Board's directives, and if not, the RO 
should implement corrective procedures, 
as mandated by Stegall v West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking the above requested 
development, and any other development 
required, the RO should readjudicate the 
issue on appeal, as well as development 
and consideration of the appellant's 
claims for DIC under 38 U.S.C.A. 
§ 1318(b) and death pension benefits, in 
conjunction with her claim for the cause 
of the veteran's death, under 38 U.S.C.A. 
§§ 1318(b) and 1541(a).  

7.  If the benefit sought on appeal is 
not granted or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
SSOC for all issues in appellate status.  
The RO should advise the appellant of the 
specific requirements to perfect an 
appeal as to any new issues addressed in 
the SSOC.  The appellant and her 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted. No 
action is required of the appellant until she is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

